¶34
(concurring) — I concur in the majority’s result; however, I write separately to state my concern that the real estate statute of frauds, RCW 64.04.020 (“Every deed shall be in writing, signed by the party bound thereby, and acknowledged by the party before some person authorized by []this act to take acknowledgments of deeds.”) should not apply to this option agreement, as the option is obviously not a deed. Notwithstanding, the majority appears to follow the holding in Martin v. Seigel, 35 Wn.2d 223, 212 P.2d 107 (1949), which distorts and stretches the statute of frauds to cover real estate transactions other than deeds. For the reasons set forth in my concurring opinion in Key Design, Inc. v. Moser, 138 Wn.2d 875, 889-92, 983 P.2d 653, 993 P.2d 900 (1999) (Sanders, J., concurring), I would overrule Martin and repair to the plain text of the statute in question.
Sanders, J.
¶35 Therefore I concur in result.
J.M. Johnson, J., concurs with Sanders, J.